DETAILED ACTION
This office action is in response to the Application No. 16295764 filed on
04/28/2022. Claim 1-20 are presented for examination and are currently pending. Applicant’s arguments have been carefully and respectfully considered.

Response to Arguments
2.	Applicant’s arguments are moot in view of the new grounds of rejection.  The examiner is withdrawing the rejections in the previous office action 02/10/2022 because the applicant amendments necessitated the new grounds of rejection presented in this office action. Accordingly, this action is made final.
	In addition to the new grounds of rejection for claim 1, the Examiner notes that the scope of claims 12 and 20 have now changed because the quantum processor is now constructing one or more identified neural network component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 6, 11, 12, 17 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Cao et al (Quantum Neuron: an elementary building block for machine learning on quantum computers, arXiv:1711.11240v1 [quant-ph] 30 Nov 2017) in view of Liu et al. ("Low-carbon supply chain resources allocation based on quantum chaos neural network algorithm and learning effect." Natural Hazards 83.1 (2016): 389-409.)

	Regarding claim 1, Cao teaches a method for implementing a hybrid classical-quantum neural network, the method (we choose … a gradient-free local optimization method, for training the feedforward networks of quantum neurons, pg. 11, third para.; in the context of feedforward neural networks, our model can simulate a standard feedforward network and process all the training data at once in quantum superposition … Our quantum neuron model naturally combines the unique features of both quantum mechanics and machine learning, pg. 4, first para.) comprising:
	constructing, by at least a first processor, (classical feedforward neural network is implemented by a classical computer, pg. 7, last two para.)
	a neural network for classification of input data, (the goal is to train a neural network as a binary classifier to compute the function XOR(x1, x2) = x1 ⊕ x2 for any given input (x1, x2), pg. 11, second full para.)
	the neural network including a plurality of neural network components; (We consider two important applications, the first being feedforward networks, pg. 7, second full para.; consider a classical feedforward neural network … states of the input neurons are passed on to a hidden layer of neurons … the values of hidden neurons may be passed to yet another layer of hidden neurons in the same fashion, until the final layer is reached. This final layer consists of m neurons that store the outputs of the neuron network, pg. 7, last paragraph to pg. 8 first paragraph)
	initiating, by the at least a first processor, (classical feedforward neural network is implemented by a classical computer, pg. 7, last two para., which comprises of a processor)
	training of the neural network using training data; (For a given set of training data {x1, x2, · · · , xT } with the corresponding outputs {y1, y2, · · ·, yT } pg. 8, second para.)
	constructing, by a quantum processor, (quantum computer (title) comprises a quantum processor; Here we propose a solution … in the form of a small quantum circuit that naturally simulates neurons with threshold activation. Our quantum circuit defines a building block, the “quantum neuron”, that can reproduce a variety of classical neural network constructions, pg. 1)
	replacing the one or more identified neural network components of the neural network with the quantum component to construct a hybrid classical-quantum neural network (Broadly speaking one could consider our quantum feedforward network a quantized version of a classical neural network where all of the neurons in the hidden layers of the classical network are replaced by quantum neurons, pg. 8, last para. To pg.9 first para.)
	Cao does not explicitly teach determining, upon completing a portion of the training of the neural network, by the at least a first processor, a performance level of the neural network; one or more of the plurality of neural network components for replacement, wherein the identifying of the one or more of the plurality of neural network components comprises determining that the one or more of the plurality of neural network components prevent the performance level of the neural network from reaching a threshold quality level;   a quantum component corresponding to the one or more identified neural network components;
	Liu teaches determining, upon completing a portion of the training of the neural network, by the at least a first processor, a performance level of the neural network; (To enhance the performance of classical neural networks, the C-QCNNA (quantum chaos neural network algorithm based on cloud model) based on the controlled-Hadamard gates is proposed, pg. 402, last para.)
	 identifying, by at least a first processor, one or more of the plurality of neural network components for replacement, wherein the identifying of the one or more of the plurality of neural network components comprises determining that the one or more of the plurality of neural network components prevent the performance level of the neural network from reaching a threshold quality level; (After reviewing the general principles of a biological network and a quantum one, we study a specific model network with qubits, i.e. quantum bits replacing classical neurons having deterministic states and also quantum operators in place of the classical action potentials observed in biological contexts, pg. 398, first para.; The results of experiments show that the C-QCNNA is superior to the classical algorithm in approximation ability, generalization ability and robust performance, pg. 402, second para.; The quantum hybrid algorithm is used to optimize, and thresholds of the quantum neural network model are used to initialize the C-QCNNA. Simulation experiments on the improved quantum neural network model and the existing models are operated, respectively. The validity and feasibility of forecast performances are proved by the results in Figs. 9, 10, 11 and 12, pg. 403, second to the last; Examiner notes classical neurons having deterministic states are the identified one or more neural network components);  
	a quantum component corresponding to the one or more identified neural network components; (we study a specific model network with qubits, i.e. quantum bits replacing classical neurons having deterministic states and also quantum operators in place of the classical action potentials observed in biological contexts, pg. 398, first para.; the classical action potentials observed in biological contexts, pg. 398, first para.; Examiner notes that qubits are the quantum component)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cao to incorporate the teachings of Liu for the benefit of results of experiments showing that the C-QCNNA is superior to the classical algorithm in approximation ability, generalization ability and robust performance (pg. 402, last para.)

	Regarding claim 6, Modified Cao teaches the method of claim 1, Cao teaches wherein the one or more neural network components are identified based upon a firing pattern during inference.  (our realization of threshold dynamics using RUS circuits reflects the integrate-and-fire mechanism of neural computation, pg. 8, last para.)

	Regarding claim 11, Modified Cao teaches the method of claim 1, Cao teaches wherein the neural network comprises a classical neural network. (. We consider two important applications, the first being feedforward network, pg. 7, second full para,; consider a classical feedforward neural network …, pg. 7 last para. to pg. 8 first para.)

	Regarding claim 12, Cao teaches computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: program instructions to construct, by at least a first processor, (classical computers, pg. 7, second to the last para.) comprises of program instructions, storage devices, and a processor), 
	a neural network for classification of input data, (the goal is to train a neural network as a binary classifier to compute the function XOR(x1, x2) = x1 ⊕ x2 for any given input (x1, x2), pg. 11, second full para.)
	the neural network including a plurality of neural network components; (We consider two important applications, the first being feedforward networks, pg. 7, second full para.; consider a classical feedforward neural network … states of the input neurons are passed on to a hidden layer of neurons … the values of hidden neurons may be passed to yet another layer of hidden neurons in the same fashion, until the final layer is reached. This final layer consists of m neurons that store the outputs of the neuron network, pg. 7, last paragraph to pg. 8 first paragraph)
	program instructions to initiate, by the at least a first processor,
(classical feedforward neural network is implemented by a classical computer, pg. 7, last two para., which comprises of a processor)
	training of the neural network using training data; (For a given set of training data {x1, x2, · · · , xT } with the corresponding outputs {y1, y2, · · ·, yT } pg. 8, second para.)
	program instructions to identify, by the at least a first processor, (classical feedforward neural network is implemented by a classical computer, pg. 7, last two para., which comprises of a processor)
	one or more of the plurality of neural network components for replacement; (the neurons in the hidden layers of the classical network are replaced by quantum neurons, pg. 9, second para.)
	program instructions to construct, by a quantum processor, (quantum computer (title) comprises a quantum processor; Here we propose a solution … in the form of a small quantum circuit that naturally simulates neurons with threshold activation. Our quantum circuit defines a building block, the “quantum neuron”, that can reproduce a variety of classical neural network constructions, pg. 1) and
	program instructions to replace the one or more identified neural network components of the neural network with the quantum component to construct a hybrid classical-quantum neural network. (Broadly speaking one could consider our quantum feedforward network a quantized version of a classical neural network where all of the neurons in the hidden layers of the classical network are replaced by quantum neurons, pg. 8, last para. To pg.9 first para.)
	Cao does not explicitly teach a quantum component corresponding to the one or more identified neural network components;
	Liu teaches a quantum component corresponding to the one or more identified neural network components; (we study a specific model network with qubits, i.e. quantum bits replacing classical neurons having deterministic states and also quantum operators in place of the classical action potentials observed in biological contexts, pg. 398, first para.; the classical action potentials observed in biological contexts, pg. 398, first para.; Examiner notes classical neurons having deterministic states are the identified one or more neural network components)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cao to incorporate the teachings of Liu for the benefit of results of experiments showing that the C-QCNNA is superior to the classical algorithm in approximation ability, generalization ability and robust performance (pg. 402, last para.)

	Regarding claim 17, Modified Cao teaches computer usable program product of claim 12, Cao teaches wherein the one or more neural network components are identified based upon a firing pattern during inference.  (our realization of threshold dynamics using RUS circuits reflects the integrate-and-fire mechanism of neural computation, pg. 8, last para.)

	Regarding claim 20, Cao teaches a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:
(classical computers, pg. 7, second to the last para.) comprises of program instructions, storage devices, and a processor), 
	program instructions to construct, by the at least a first processor, (classical feedforward neural network is implemented by a classical computer, pg. 7, last two para., which comprises of a processor)
	a neural network for classification of input data, (the goal is to train a neural network as a binary classifier to compute the function XOR(x1, x2) = x1 ⊕ x2 for any given input (x1, x2), pg. 11, second full para.)
	the neural network including a plurality of neural network components; (We consider two important applications, the first being feedforward networks, pg. 7, second full para.; consider a classical feedforward neural network … states of the input neurons are passed on to a hidden layer of neurons … the values of hidden neurons may be passed to yet another layer of hidden neurons in the same fashion, until the final layer is reached. This final layer consists of m neurons that store the outputs of the neuron network, pg. 7, last paragraph to pg. 8 first paragraph)
	program instructions to initiate, by the at least a first processor, (classical feedforward neural network is implemented by a classical computer, pg. 7, last two para., which comprises of a processor)
	training of the neural network using training data; (For a given set of training data {x1, x2, · · · , xT } with the corresponding outputs 
{y1, y2, · · ·, yT } pg. 8, second para.)
	program instructions to identify, by the at least a first processor, (classical feedforward neural network is implemented by a classical computer, pg. 7, last two para., which comprises of a processor)
	one or more of the plurality of neural network components for replacement; (the neurons in the hidden layers of the classical network are replaced by quantum neurons, pg. 9, second para.)
	program instructions to construct, by a quantum processor, (quantum computer (title) comprises a quantum processor; Here we propose a solution … in the form of a small quantum circuit that naturally simulates neurons with threshold activation. Our quantum circuit defines a building block, the “quantum neuron”, that can reproduce a variety of classical neural network constructions, pg. 1)
	a quantum component corresponding to the one or more identified neural network components; (The total number of qubits needed for the simulation … is almost linear in the number of neurons in the classical feedforward neural network, pg. 29, second paragraph; Broadly speaking one could consider our quantum feedforward network a quantized version of a classical neural network where all of the neurons in the hidden layers of the classical network are replaced by quantum neurons, pg. 8, last para. To pg.9 first para.); and
	program instructions to replace the one or more identified neural network components of the neural network with the quantum component to construct a hybrid classical-quantum neural network. (Broadly speaking one could consider our quantum feedforward network a quantized version of a classical neural network where all of the neurons in the hidden layers of the classical network are replaced by quantum neurons, pg. 8, last para. to pg.9 first para.)


4.	Claims 2, 10 and 13 are rejected under 35 U.S.C 103 as being unpatentable over Cao et al (Quantum Neuron: an elementary building block for machine learning on quantum computers, arXiv:1711.11240v1 [quant-ph] 30 Nov 2017) in view of Liu et al. ("Low-carbon supply chain resources allocation based on quantum chaos neural network algorithm and learning effect." Natural Hazards 83.1 (2016): 389-409.) and further in view of Adachi et al (US20150317558)

	Regarding claim 2, Modified Cao teaches the method of claim 1, Modified Cao does not explicitly teach further comprising: receiving one or more user defined parameters, wherein the neural network is constructed based upon the one or more user defined parameters.
	 Adachi teaches further comprising: receiving one or more user defined parameters, wherein the neural network is constructed based upon the one or more user defined parameters. (In the first column of the table in FIG. 2, parameters of neural networks indicative of a size of a neural network are given in a form of a series of numbers in each row, … For example, for a neural network having a neural network parameter of 4/4/4/4/4, the neural network includes five layers and each layer includes four nodes, and the total number of nodes is 20 [0039]). According to the Applicant user defined parameters 814 include parameters of neural network 802 such as a learning rate, number of layers, neuron population in each layer, and activation functions associated (Instant specification: US20200285947)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Cao to incorporate the teachings of Adachi for the benefit of quantum annealing (QA) device that can be configured to act as a neural network and used to speed up the training process of a deep learning neural network (Adachi, [0033])

	Regarding claim 10, Modified Cao teaches the method of claim 1, Adachi teaches wherein the at least a first processor comprises a classical processor. (FIG. 3 shows a hybrid classical/quantum computing architecture 300 used for training deep learning networks, [0041])
	The same motivation to combine as dependent claim 2 applies here.

	Regarding claim 13, Modified Cao teaches computer usable program product of claim 12, Cao teaches further comprising: program instructions to receive (classical computers, pg. 7, second to the last para.) comprises of program instructions) 
	Modified Cao does not explicitly teach one or more user defined parameters, wherein the neural network is constructed based upon the one or more user defined parameters
	Adachi teaches one or more user defined parameters, wherein the neural network is constructed based upon the one or more user defined parameters (In the first column of the table in FIG. 2, parameters of neural networks indicative of a size of a neural network are given in a form of a series of numbers in each row, … For example, for a neural network having a neural network parameter of 4/4/4/4/4, the neural network includes five layers and each layer includes four nodes, and the total number of nodes is 20 [0039]). According to the Applicant user defined parameters 814 include parameters of neural network 802 such as a learning rate, number of layers, neuron population in each layer, and activation functions associated (Instant specification: US20200285947)
	The same motivation to combine as dependent claim 2 applies here.

5.	Claims 3-5 and 14-16 are rejected under 35 U.S.C 103 as being unpatentable over Cao et al (Quantum Neuron: an elementary building block for machine learning on quantum computers, arXiv:1711.11240v1 [quant-ph] 30 Nov 2017) in view of Liu et al. ("Low-carbon supply chain resources allocation based on quantum chaos neural network algorithm and learning effect." Natural Hazards 83.1 (2016): 389-409.) and further in view of Matsuura et al (Probability of Fuzzy Set Theory And Probability Amplitude of Quantum Neurons (Similarities And Physical Quantities of Quantum Neural Networks), International Journal of Innovative Computing, Information and Control Volume 12, Number 2, April 2016)

	Regarding claim 3, Modified Cao teaches the method of claim 1, Modified Cao does not explicitly teach wherein the quantum component comprises a quantum kernel component. 
	Matsuura teaches wherein the quantum component comprises a quantum kernel component (Description of Quantum Neural Network Using Feynman Path Integral section 3, pg. 505)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Cao to incorporate the teachings of Matsuura for the benefit of rewriting various classical neural networks into the quantum ones by using formulas, and expressions that are not static expressions of quantum state but they are dynamic descriptions of the propagations and the time developments of systems, which correspond to polariton conductions and their motions (Matsuura, pg. 508, first para.)

	Regarding claim 4, Modified Cao teaches the method of claim 1, Cao teaches that is equivalent to or provides improved classification performance over a feature space associated with the one or more identified neural network components. (Numerical results, Fig. 6b, show that the network can be trained to almost perfect training and testing accuracy, pg. 11 second to the last para.). Applicant discloses that “In a particular embodiment, the feature space of the quantum kernel component is equivalent to the classical feature space of the classical neural network components to be replaced.” (instant specification: US20200285947)
	Cao does not explicitly teach teaches wherein the quantum kernel component implements a quantum feature space.
	Matsuura teaches wherein the quantum kernel component implements a quantum feature space (the quantum outputs are given by the following relation …. In the projection of the coordinate space, last para, pg. 508 to fist para., pg. 509)
	The same motivation to combine as dependent claim 3 applies here.
	
	Regarding claim 5, Modified Cao teaches the method of claim 1, Cao teaches does not explicitly teach wherein the one or more neural network components are identified based upon a sensitivity of the one or more neural network components to input data during training.
	Matsuura teaches wherein the one or more neural network components are identified based upon a sensitivity of the one or more neural network components to input data during training. (Our propagating operator of neuron’s model is to have
four effects, which mainly contain neural conductions, … thermal noise, and interferences nearby synaptic junction. And errors are induced by various
interference and noise., pg. 515, first para.) According to the disclosure, Applicant stated that “noise is introduced via a different sample to determine that the node is “not sensitive enough.” (instant specification: US20200285947)
	The same motivation to combine as dependent claim 3 applies here.

	Regarding claim 14, Modified Cao teaches computer usable program product of claim 12, Cao does not explicitly teach wherein the quantum component comprises a quantum kernel component. 
	Matsuura teaches wherein the quantum component comprises a quantum kernel component (Description of Quantum Neural Network Using Feynman Path Integral section 3, pg. 505)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Cao to incorporate the teachings of Matsuura for the benefit of rewriting various classical neural networks into the quantum ones by using formulas, and expressions that are not static expressions of quantum state but they are dynamic descriptions of the propagations and the time developments of systems, which correspond to polariton conductions and their motions (Matsuura, pg. 508, first para.)

	Regarding claim 15, Cao teaches computer usable program product of claim 12, Cao teaches that is equivalent to or provides improved classification performance over a feature space associated with the one or more identified neural network components. (Numerical results, Fig. 6b, show that the network can be trained to almost perfect training and testing accuracy, pg. 11 second to the last para.). Applicant discloses that “In a particular embodiment, the feature space of the quantum kernel component is equivalent to the classical feature space of the classical neural network components to be replaced.” (Instant specification: US20200285947)
	Modified Cao does not explicitly teach wherein the quantum kernel component implements a quantum feature space.
	Matsuura teaches wherein the quantum kernel component implements a quantum feature space (the quantum outputs are given by the following relation …. In the projection of the coordinate space, last para, pg. 508 to first para., pg. 509)
	The same motivation to combine as dependent claim 14 applies here

	Regarding claim 16, Modified Cao teaches computer usable program product of claim 12, Cao teaches does not explicitly teach wherein the one or more neural network components are identified based upon a sensitivity of the one or more neural network components to input data during training.
	Matsuura teaches wherein the one or more neural network components are identified based upon a sensitivity of the one or more neural network components to input data during training. (Our propagating operator of neuron’s model is to have four effects, which mainly contain neural conductions … thermal noise, and interferences nearby synaptic junction. And errors are induced by various interference and noise, pg. 515, first para.). According to the disclosure, Applicant stated that “noise is introduced via a different sample to determine that the node is “not sensitive enough.” (Instant specification: US20200285947)
	The same motivation to combine as dependent claim 14 applies here

6.	Claims 7 - 9 are rejected under 35 U.S.C 103 as being unpatentable over Cao et al (Quantum Neuron: an elementary building block for machine learning on quantum computers, arXiv:1711.11240v1 [quant-ph] 30 Nov 2017) in view of Liu et al. ("Low-carbon supply chain resources allocation based on quantum chaos neural network algorithm and learning effect." Natural Hazards 83.1 (2016): 389-409.) and further in view of Xiao et al (Hybrid Quantum Neural Networks Model Algorithm and Simulation, 2009 Fifth International Conference on Natural Computation)

	Regarding claim 7, Modified Cao teaches the method of claim 1, Cao does not explicitly teach further comprising: monitoring a performance of the hybrid classical-quantum neural network to determine a quality level of classification results of the hybrid classical-quantum neural network.
	Xiao teaches monitoring a performance of the hybrid classical-quantum neural network to determine a quality level of classification results of the hybrid classical-quantum neural network. (QNN model as Hybrid Quantum neural networks model, pg. 165, right col, Fig. 2, and a two-pattern classification problem to determine the pattern of nine points distribution on the plane by QNN (pg. 166, right col, Exp. 1) and the QNN reaches convergence (which is when the network has learned to properly respond to a set of training patterns within some margin error) after 12242 steps, and the approximation error is 0.0499 which reads on a quality level of results, pg. 167, right col, last para.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Cao to incorporate the teachings of Xiao for the benefit or parallelism and high efficiency quantum computation (Xiao, pg. 168, Conclusions)

	Regarding claim 8, Modified Cao teaches the method of claim 7, Xiao teaches further comprising: identifying, responsive to determining that the quality level does not meet a threshold value (Xiao, p. 166, “if E < ε or t > Max then go to Step5, else t = t +1, go to Step3”, where ε is output error) one or more other neural network components for replacement (Xiao, p. 165-166, “go to Step3” where Step 3 is “Compute network output according to Eq.(5)” and Eq. (5) is in-out relation of the QNN).
	The same motivation to combine as dependent claim 7 applies here.

	Regarding claim 9, Modified Cao teaches the method of claim 1, Cao does not explicitly teach receiving input data; classifying the input data using the hybrid classical-quantum neural network; and outputting a classification result indicative of the determined classification of the input data.
	Xiao teaches receiving input data; (input samples data, pg. 166, right col, Table 1)
	classifying the input data using the hybrid classical-quantum neural network; (a two-pattern classification problem to determine the pattern of nine points distribution on the plane by QNN (pg. 166, right col, Exp. 1) 
	and outputting a classification result indicative of the determined classification of the input data. (output a classification result of 0 and 1, output data, pg. 166, right col, Table 1, Learning results shown in Table 2)
	The same motivation to combine as dependent claim 7 applies here

7.	Claims 18 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Cao et al (Quantum Neuron: an elementary building block for machine learning on quantum computers, arXiv:1711.11240v1 [quant-ph] 30 Nov 2017) in view of Liu et al. ("Low-carbon supply chain resources allocation based on quantum chaos neural network algorithm and learning effect." Natural Hazards 83.1 (2016): 389-409.) and further in view of Wiebe et al (US11157828 filed on 06/16/2017)

	Regarding claim 18, Modified Cao teaches the computer usable program product of claim 12, Cao does not explicitly teach wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.
	Wiebe teaches wherein the computer usable code is stored in a computer readable storage device in a data processing system, (Computer readable media are any available media (e.g., memory or storage device) that can be accessed by a computing environment, col 24, lines 39-41; The storage 3140 can store instructions for the software 3180 implementing the quantum circuit (e.g., Quantum Boltzman machine, col 24, lines 12-14) 
	and wherein the computer usable code is transferred over a network from a remote data processing system. (a computer running a browser or other software connected to a network 3312, ….,the computing device 3320 is configured to communicate with multiple computing devices 3330, 3331, 3332 (e.g., remote servers or other distributed computing devices, such as one or more servers in a cloud computing environment), col 25, lines 27-39)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Cao to incorporate the teachings of Wiebe for the benefit of storing information which can be accesses by the computing environment (Wiebe, Col 24, lines 10-11)

	Regarding claim 19, Modified Cao teaches the computer usable program product of claim 12, Modified Cao does not explicitly teach wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system
	Wiebe teaches wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Networked computing device 3320 can be, for example, a computer running a browser or other software connected to a network 3312, ….,the computing device 3320 is configured to communicate with multiple computing devices 3330, 3331, 3332 (e.g., remote servers or other distributed computing devices, such as one or more servers in a cloud computing environment), col 25, lines 27-39)
	The same motivation to combine as dependent claim 18 applies here.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.G./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121